                     Case 1:20-cv-06885-GHW Document 21
                                                     17 Filed 09/09/20
                                                              08/28/20 Page 1 of 3
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                 City of Syracuse, NY et al                          )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-06885-GHW
                                                                     )
        Bureau of Alcohol, Tobacco, Firearms and                     )
                     Explosives, et al                               )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                           c/o Regina Lombardo, Acting Director
                                           U.S. Department of Justice
                                           99 New York Avenue, NE
                                           Washington, DC 20226



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Len Hong Kamdang
                                           Everytown Law
                                           450 Lexington Avenue
                                           P.O. Box 4184
                                           New York, NY 10017


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             08/28/2020                                                                     s/ G. Pisarczyk
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:20-cv-06885-GHW Document 21 Filed 09/09/20 Page 2 of 3
Case 1:20-cv-06885-GHW Document 21 Filed 09/09/20 Page 3 of 3
